Citation Nr: 0532598	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  94-28 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
carpal tunnel syndrome, right (minor) hand, prior to January 
22, 2003.

2.  Entitlement to a rating in excess of 20 percent for 
carpal tunnel syndrome, right (minor) hand, since January 22, 
2003.

3.  Entitlement to a rating in excess of 10 percent for 
carpal tunnel syndrome, left (major) hand.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967, and from January to September 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which granted 
entitlement to service connection for right and left carpal 
tunnel syndrome and initially assigned noncompensable 
evaluations.  Subsequently, the RO increased both ratings to 
10 percent for the entire time on appeal.  In October 2003, 
the rating for the right hand was increased to 20 percent 
effective to January 2003.  The veteran has continually 
disagreed with the ratings.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  As the statement of the case and 
supplemental statements of the case have indicated that all 
pertinent evidence has been considered, the Board can proceed 
with its review without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
evaluation above the current 20 percent for the right hand 
remains in appellate status.

This case was remanded by the Board in September 2000 and 
January 2004 and is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran is left-hand dominant.

2.  Prior to January 22, 2003, the veteran's right carpal 
tunnel syndrome was manifested by subjective complaints of 
pain and numbness; objective evidence showed, among other 
things, normal range of motion, mild muscle weakness, mild 
atrophy of the muscles, normal opposition and abduction, mild 
weakness of the wrist flexors, and 4/5 strength.

3.  A November 1999 nerve conduction study reportedly showed 
"moderately severe" carpal tunnel syndrome on the right.

4.  Since January 22, 2003, the veteran's right carpal tunnel 
syndrome has been manifested by subjective complaints of pain 
and numbness; objective evidence shows, among other things, 
mild thenar atrophy, 4.5/5 muscle strength, and normal range 
of motion.

5.  A January 2003 nerve conduction study showed "moderate" 
neuropathy at the wrist level, on the right.

6.  The veteran's left hand carpal tunnel syndrome is 
manifested by subjective complaints of pain and numbness; 
objective evidence shows, among other things, positive Phalen 
and Tinsel signs, mild muscle weakness, normal flexion, 4/5 
muscle strength, and no functional defects of the hands.

7.  A January 2003 nerve conduction study showed "mild" 
neuropathy at the wrist level, on the left.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no more, for 
carpal tunnel syndrome, right (minor) hand, prior to January 
22, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8515 
(2005).

2.  The criteria for a rating in excess of 20 percent for 
carpal tunnel syndrome, right (minor) hand, since January 22, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.123, 4.124, 4.124a, DC 8515 (2005).

3.  The criteria for a rating in excess of 10 percent for 
carpal tunnel syndrome, left (major) hand, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.123, 4.124, 
4.124a, DC 8515 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). 

I.  Entitlement to a Rating Greater than 10 Percent for the 
Right (Minor) Hand Prior to January 22, 2003

Prior to January 22, 2003, the veteran was rated for "mild" 
incomplete paralysis of the right hand under DC 8515 due to 
carpal tunnel syndrome.  In order to warrant a higher rating 
prior to January 2003, "moderate" incomplete paralysis must 
be shown.  

Complete paralysis of the median nerve is described as with 
the hand inclined to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand, pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
inability to make a fist, index and middle fingers remain 
extended, cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb at right angles to 
palm, flexion of wrist weakened, and pain with trophic 
disturbances.  

In a June 1993 VA examination, the veteran complained of 
numbness and pain in both hands, mainly at night.  The 
examiner noted diminished handgrip, more on the left, but 
this was described as "minimal" and as having good strength 
on both hands.  There was no atrophy and full range of 
motion.  Reflexes were symmetric and the Tinel sign was 
negative.  The diagnosis was right carpal tunnel syndrome.  
Notwithstanding complaints of pain, the Board finds that the 
objective medical evidence, showing good strength, no 
atrophy, and full range of motion, does not support a higher 
rating for carpal tunnel syndrome.

In an October 1999 VA peripheral nerve examination, the 
veteran reported no limitations from his job or from his 
daily activities.  His primarily complaint was difficulty 
with heavy lifting, tingling of the fingers - greater in the 
right, and loss of circulation.  Physical examination 
revealed positive Phalen and Tinel signs in both wrists and 
hands, diminished pinprick and smooth sensation on both 
hands, but essentially normal range of motion, and no pain 
with motion.  

The examiner reported "mild" atrophy of the veteran's 
muscles of the right hand, normal extension of the index and 
middle finger, thumb in the plane of the hand was normal, 
pronation was complete and not defective, normal flexion of 
the index and middle fingers, normal extension of the index 
and middle fingers, and the veteran could make a fist.  He 
had normal opposition and abduction of the thumb at right 
angles to the palm and "mild" weakness of the wrist flexors 
with 4/5 strength.  There were topical changes but no pain 
associated therewith.

While the physical examination suggested no more than 
"mild" disease, the examiner related that a November 1999 
nerve conduction study showed "moderately severe" carpal 
tunnel syndrome on the right side.  For this reason, the 
Board finds that the veteran is entitled to a 20 percent 
rating for carpal tunnel syndrome of his right (minor) hand 
prior to January 2003.

However, the Board finds that the evidence does not support a 
higher than 20 percent rating for "severe" incomplete 
paralysis of the right hand for the period prior to January 
22, 2003.  

Specifically, in a November 2002 VA hand, thumb, and fingers 
examination report, the veteran complained of pain with 
writing, lifting, spraying bottles, gardening, and lifting 
heavy objects.  He related several bouts of acute flare-ups 
during the past year and reported pain and tingling of both 
hands, right greater than left, at night.

Physical examination revealed that the veteran could touch 
the tips of both thumbs, the tips of all fingers of both 
hands, and the median transverse folds of the palm of both 
hands.  Grasping showed "mild" weakness, he had bilateral 
positive Phalen and Tinel tests, could spread his fingers and 
could open and close his hands.  He had trophic disturbances 
of the hands with excessive sweating, atrophy of both thenar 
areas, more on the left than the right.  The final diagnosis 
was bilateral carpal tunnel syndrome.

In a December 2002 VA peripheral nerve examination, the 
veteran reported a stabbing pain in his hands, sometimes up 
to 10/10, with activity.  He denied severe functional loss 
and used a wrist brace at night only.  He had positive Phalen 
and Tinel tests, decreased pinprick sensation, no gross motor 
deficit, normal grip, normal pincer grasp, and normal range 
of motion.  There was "mild" atrophy of the intrinsic hand 
muscles, and bilateral thenar eminence atrophy, left greater 
than right.  The final diagnosis was carpal tunnel syndrome.

Because the veteran had no symptoms approaching those 
consistent with complete paralysis of the median nerve, the 
Board finds that the evidence does not support a rating for 
"severe" incomplete paralysis.  In other words, the 
evidence does not show an anatomical deformity of the hand, 
index and middle fingers are normal, atrophy is described as 
"mild," pronation was "normal," he could touch the tips of 
his fingers and thumb, he could make a fist, he could flex 
the distal phalanx of the thumb, opposition and abduction was 
normal, and he had only "mild" muscle weakness.  Therefore, 
the Board finds that the evidence shows no more than a 
"moderate" incomplete paralysis of the medial nerve on the 
right hand prior to January 22, 2003.

II.  Entitlement to a Rating Greater than 20 Percent for the 
Right (Minor) Hand Since January 22, 2003

Since January 22, 2003, the veteran has been rated for 
"moderate" incomplete paralysis of the right hand under DC 
8515.  In order to warrant a higher rating since January 
2003, "severe" incomplete paralysis must be shown.  

After a careful review, the Board finds that the medical 
evidence does not support a higher rating for the period 
since January 22, 2003.  During the relevant time frame, the 
veteran underwent a nerve conduction study and a VA 
examination.  

Turning first to the January 2003 nerve conduction study, 
which essentially formed the basis of the increased 
disability rating, the Board notes that the test was 
performed on the veteran's upper extremities.  The final 
diagnosis was bilateral medial focal neuropathy at wrist 
level "being moderate on the right side . . . ."  

Based on this finding, the RO increased the veteran's rating 
of the veteran's right hand to 20 percent for "moderate" 
incomplete paralysis.  Since the diagnostic testing report 
characterized the level of disability on the right side as 
"moderate," the Board finds that the evidence does not 
support a higher rating for a "severe" disability.

In a September 2003 VA examination, the veteran had "mild" 
thenar atrophies of the bilateral hands and "mild" atrophy 
of the dorsal hand intrinsic muscles bilaterally, but no claw 
hand deformity, no ape hand deformity, and normal arches of 
both hands.  He was able to touch the tip of his thumb, 
fingers, and transverse medial fold.  Hand grip, hook grip, 
and pincer grasp were all reported as 4.5/5.  He was able to 
use both hands to write, touch, push, pull, probe, twist, 
grasp, and for expression, but with increased tingling.  
Range of motion was essentially normal.  Tinel's and Phalen 
tests were positive.  

The final diagnosis was "moderate" carpal tunnel syndrome, 
on the right.  As above, based on the characterization of the 
veteran's disability as "moderate," the Board finds that 
the evidence does not support a higher rating of "severe" 
incomplete paralysis at this time.

The Board has reviewed multiple outpatient treatment records 
for the relevant time periods.  While the veteran has 
reported on-going complaints of numbness and tingling 
associated with carpal tunnel syndrome, the Board finds no 
evidence which would support a higher rating.  For those 
reasons, the veteran's claim for a higher rating since 
January 22, 2003, is denied.

III.  Entitlement to a Rating Greater than 10 percent for the 
Left (Major) Hand

During the entire time on appeal, the veteran has been rated 
for "mild" incomplete paralysis of the left (dominant) 
hand.  In order to warrant a higher rating, "moderate" 
incomplete paralysis of the major hand must be shown.  

After a careful review of the medical evidence of record, the 
Board finds that the evidence does not support a higher 
rating.  While the veteran has on-going complaints of left 
hand pain and numbness, physical examinations have shown no 
more than a "mild" paralysis of the veteran's left (major) 
hand.  

Specifically, in the June 1993 VA examination, the examiner 
noted diminished handgrip on the left as compared to the 
right, but it was described as "minimal" and as "having 
good strength on both hands."  There was no evidence of 
atrophy and full range of motion.  Reflexes were symmetric at 
2+ and Tinel's sign was negative.  The Board finds that this 
evidence supports no more than a 10 percent rating for 
"mild" incomplete paralysis of the left hand.

In the October 1999 VA examination, the veteran related that 
he had more problems with his right hand than with the left.  
While he had positive Phalen and Tinsel tests, muscle 
weakness was described as "mild," he had normal flexion, 
could make a fist, had normal opposition and abduction, and 
had 4/5 muscle strength.  A nerve conduction study in 
November 1999 reportedly showed "mild carpal tunnel syndrome 
on the left side."  As diagnostic testing characterized the 
veteran's disability on the left as "mild," the Board finds 
that it does not support a higher rating.

VA examinations dated in November 2002 (hand, thumb, fingers) 
and December 2002 (peripheral nerve) described no more than a 
mild disability with respect to the veteran's left hand.  
While he reported on-going pain and numbness especially at 
night, with several acute bouts of bilateral hand pain the 
previous year, the objective medical evidence showed normal 
range of motion, an ability to grip and grasp, and no 
functional defects of the hands.  Therefore, this evidence 
does not support a higher rating.

Next, a January 2003 nerve conduction study indicated a 
diagnosis of bilateral median focal neuropathy at the wrist 
level and found that the level of disability on the left was 
"mild."  Further, a September 2003 VA examination indicated 
that the veteran "continues with bilateral carpal tunnel 
syndrome clinically and by [diagnostic testing] of January 
2003 he had . . . mild [carpal tunnel syndrome] on the 
left."  This evidence supports a rating for mild incomplete 
paralysis of the veteran's left (major) hand but no more.  
Therefore, the claim for a higher rating is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in August 2001, August 2002, and July 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in October 2003, February 2004, and March 2005.  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the February 2004 and March 2005 SSOCs.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical examinations 
pertinent to the issues on appeal were obtained in June 1993, 
October 1999, November 2002, December 2002, and September 
2003.  The available medical evidence is sufficient for 
adequate determinations.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

A rating of 20 percent, but no more, for carpal tunnel 
syndrome, right (minor) hand, prior to January 22, 2003, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

The claim for entitlement to a rating in excess of 20 percent 
for carpal tunnel syndrome, right (minor) hand, since January 
22, 2003, is denied.

The claim for entitlement to a rating in excess of 10 percent 
for carpal tunnel syndrome, left (major) hand, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


